Citation Nr: 0323000	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  01-06 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to August 
1971, from January 1975 to March 1975, and from April 1981 to 
March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated December 2000 
and August 2001 which denied the benefits sought on appeal.

The issue of entitlement to service connection for depression 
will be addressed in the Remand section below.


FINDINGS OF FACT

1.  The veteran does not have a bilateral hip disability that 
is the result of a diseae or injury he had in service, or 
that is due to or the result of his service-connected 
foot/and or knee disability.

2.  A December 1985 Board decision denied the veteran's claim 
of entitlement to service connection for an anxiety disorder.

3.  The veteran sought to reopen his claim for depression, 
formally claimed as an anxiety disorder with the final denial 
occurring in December 2000.

4.  Evidence received since the December 1985 Board decision 
is so significant that it must be considered to fairly decide 
the veteran's claim of entitlement to service connection for 
depression.


CONCLUSIONS OF LAW

1.  The grant of service connection is not warranted for a 
bilateral hip disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R §§ 3.303, 
3.310 (2002). 

2.  The Board's December 1985 decision, denying entitlement 
to service connection for an anxiety disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2002).

3.  Certain items of evidence received since the December 
1985 Board decision are new and material, and the veteran's 
claim of entitlement to service connection for depression, 
formally claimed as an anxiety disorder, has been reopened.  
38 U.S.C.A. § 5108 (2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002).  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  

The development that has been undertaken in this case is in 
accordance with the requirements of VCAA.  The record 
includes service medical records; a statement from W.M., 
M.D., dated April 1985; a transcript of an RO hearing dated 
May 1985; VA progress notes dated December 1987 and April 
1993; a report from Ingwell Psychological Services dated May 
1990; VA outpatient treatment records dated April 1996 to 
April 1999; a letter from R.O.L., DPM of Lundeen Regional 
Foot & Ankle Center dated July 1999; VA examination reports 
dated June 1984, October 1999, and July 2000; a letter from a 
VA registered nurse dated March 2000; a copy of a 
prescription form dated October 2001; and physical therapy 
records from St. Vincent Hospitals and Health services dated 
November to December 2001

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  

The veteran was sent a VCAA letter in February 2001.  In 
accordance with the requirements of the VCAA, the letters 
informed the appellant what evidence and information VA would 
be obtaining.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service connection bilateral hip disability

Background

The veteran contends that his bilateral hip disability is 
secondary to the service connected disability of bilateral 
knee and/or foot disability.

Service medical records are negative for complaints, 
treatment, or diagnoses of a bilateral hip disability.

VA outpatient treatment records dated April 1996 to April 
1999 indicate that the veteran had no bilateral hip 
complaints.  In August 1998 the veteran had an examination, 
which revealed no tenderness in the hips. Extension was to 30 
degrees and external rotation was to 45 degrees.  Flexion was 
to 120 degrees and internal rotation was to 35 degrees.

A letter from R.O.L., DPM of Lundeen Regional Foot & Ankle 
Center dated July 1999 indicates that the veteran was treated 
in June 1999 with a complaint of painful flat feet for many 
years.  He also had a secondary complaint of painful bunions 
which he had also noted to be painful for many years and 
gradually increased in size.  The veteran inquired as to 
whether the pain and deformity he had in his knees and hips, 
was secondary to his flat foot condition.  The examiner noted 
that the flat foot condition, as was well demonstrated in the 
literature, could cause proximal pain and minimal deformity 
in the knee and hip regions in closed and open kinetic chain 
motion.  He further indicated that it was almost impossible 
to determine whether his knee and hip deformities were due to 
an untreated or poorly treated flat foot deformity somewhere 
in the remote past.  The examiner noted that evaluation of 
knee and hip pathology would best be performed by an 
orthopaedic surgeon.

At his October 1999 VA foot and knee examination, the veteran 
had no hip complaints and there was no findings or diagnosis 
of a bilateral hip disability.

A copy of a prescription form dated October 2001 showed that 
the veteran was seen for musculoskeletal pain at the 
sacroiliac joint on the right flank, but x-rays showed no 
abnormalities.

Physical therapy records from St. Vincent Hospitals and 
Health services dated November to December 2001 show that the 
veteran complained of bilateral hip pain, which started in 
1999 after his right knee surgery.  The assessment was 
decreased range of motion, decreased flexibility, and pain.  
Clinical impression was hip pain with lumbar involvement.  In 
December 2001, a physician noted that treatment was to be 
discontinued.

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be granted for the degree of aggravation to a nonservice- 
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Analysis

The preponderance of the evidence is against entitlement to 
service connection for a bilateral hip disability on a direct 
or secondary basis.  Service medical records do not show a 
bilateral hip disability in service and post service medical 
records do not link a bilateral hip disability to the 
veteran's service connected foot or knee disabilities.  
According to the report of an August 1998 VA examination, the 
physician who examined the veteran noted no hip disability.  
The veteran's podiatrist indicated in a July 1999 letter that 
the veteran inquired as to whether the pain and deformity he 
had in his knees and hips, was secondary to his flat foot 
condition.  The examiner noted that the flat foot condition, 
as was well demonstrated in the literature, could cause 
proximal pain and minimal deformity in the knee and hip 
regions in closed and open kinetic chain motion.  He further 
indicated that it was almost impossible to determine whether 
his knee and hip deformities were due to an untreated or 
poorly treated flat foot deformity somewhere in the remote 
past.  The examiner noted that evaluation of knee and hip 
pathology would best be performed by an orthopaedic surgeon.  
The podiatrist did not diagnose a bilateral hip disability, 
and the veteran did not complain of a hip condition at his 
October 1999 VA examination.  Physical therapy records from 
St. Vincent Hospitals and Health Services indicate that the 
veteran complained of bilateral hip pain and weakness.  The 
clinical impression was hip pain with lumbar involvement.

There is no medical evidence of record to indicate that the 
veteran's hip pain was present in service, nor is there any 
evidence that a bilateral hip disability was present to a 
compensable degree within one year of his separation from 
service.  See 38 C.F.R. § 3.309(a).  In addition, there is no 
medical evidence that the veteran's hip pain is secondary to 
his service connected foot or knee disabilities.  It is 
further noted that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999); dismissed in part and vacated in part on 
other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current bilateral hip pain is a 
result from any in-service disease or injury, or is 
proximately due to or result from a service connected 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.310.  Therefore, his claim for service connection for a 
bilateral hip disability must be denied.



III.  New and Material

The veteran filed a claim for service connection for an 
anxiety disorder in April 1984.  The claim was denied, and 
the veteran appealed to the Board of Veterans' Appeals.  In 
December 1985, the Board denied the appeal.  The veteran is 
now asking VA to reopen the claim.

Service connection for depression may now be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. (1996).

It is noted that unless the Chairman orders reconsideration, 
or one of the other exceptions to finality, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A claim 
denied by a final decision may not be reopened and 
readjudicated by the VA, except on the basis of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the September 1951 
Board decision consisted of the following: service medical 
records indicating that in August 1981 Dalmane was prescribed 
for insomnia.  The veteran had had a sleep disturbance, 
anxiety and prickly skin sensations.  Psychological testing 
had been indicative of chronic somatic complaints.  In 
September 1981 it was noted at a mental hygiene clinic that 
the veteran's sleep disturbance had slightly improved.  The 
veteran indicated that he was mildly nervous and had a skin 
reaction to stress during the day in the form of prickly skin 
sensations.  It was reported that the veteran had previously 
been treated by personal physicians for nervousness with 
Phenobarbital and other medications.  Later in September 
1981, Dalmane again was prescribed to the veteran for a sleep 
disturbance.  In April 1983, the veteran complained that he 
needed medications for a sleep problem, nervousness, nail 
biting, and a feeling that things were crawling on him.  The 
veteran was found unfit for further military service in 
November 1983 by a Physical Evaluation Board because of 
bilateral chondromalacia of the patella.  

In a June 1984 VA examination, the veteran gave a history of 
insomnia, nervousness, and occasional auditory illusions 
during service.  The examination noted that the veteran was 
very anxious and constantly picked at his face.  The 
impression was generalized anxiety disorder.  

A statement from W.M., M.D., dated April 1985 indicated that 
he had treated the veteran for tension headaches with 
Phenobarbital and belladonna.  He added in June 1985 that he 
provided the veteran treatment for nervous problems since 
1971 and various medications had been prescribed.  The 
veteran had also had expressed complaints of headaches and 
dizzy spells.  The physician felt that the veteran had 
nervous problems such as tension headaches, better at times 
and worse at others.

At his RO hearing in May 1985, the veteran testified that he 
was receiving treatment for headaches and a nervous condition 
from a private physician.  He could recall no personal 
problems or other situations resulting in excessive worry 
during his period of active duty.  The veteran indicated that 
during his first period of active duty he had no problems 
with his nerves, only mild headaches.

Evidence received since the December 1985 Board decision 
consists of the following: a December 1987 VA progress note 
which showed that the veteran reported a history of insomnia, 
nightmares, intrusive thoughts of Korea without specific 
traumatic event, other than his fear of guard duty.  The 
veteran reported experiencing nervousness, itching, biting 
nails, twitching, and the sensation of things crawling on his 
skin.  The veteran was diagnosed with generalized anxiety 
disorder.  A progress note dated in April 1993 indicates that 
the veteran complained of inability to sleep, anxiety, 
feeling like his skin was crawling, and some crying spells.  
The veteran denied suicidal or homicidal ideation.  It was 
noted that the veteran had been treated for anxiety and 
tension headaches 6 or 7 months prior.  The impression was 
rule out depression.

A report by Ingwell Psychological Services dated May 1990 
indicated that the Minnesota Multiphasic Personality 
Inventory was conducted.  The summary indicated that the 
veteran had symptoms of depression, which were mainly 
manifested as physical complaints, which might take the form 
of a variety of physical and somatic symptoms, many of which 
might not be based in actual organic findings.  The diagnoses 
were major depression and somatiform disorder.

A letter dated March 2000 from the VA registered nurse who 
saw the veteran for medication management and psychotherapy 
to manage his depressive disorder indicated that the 
veteran's actual diagnosis was adjustment reaction with 
depressed mood related to his medical condition.  She 
indicated that the medical condition was his knee pain and 
she had followed him since June 1999.  It was noted that the 
veteran was willing to take medication and the medication did 
seem to reduce his anxiety and depression symptoms.  However, 
she indicated, they were not fully eliminated and tended to 
worsen with additional stress.  She stated that she would 
support that the veteran's compensation be determined based 
on all his medical and mental health problems and believed 
that he had more symptoms and disability than the current 
determination recognized.

A July 2000 VA examination diagnosed anxiety disorder not 
otherwise specified.  The examiner noted that the veteran's 
nervous condition did not appear to be related to his 
osteoarthritis.  The examiner noted that the veteran's 
nervous condition began in the military which he admitted 
began prior to his knee injury and it was unlikely to have 
had any exacerbation in symptoms due to his knee condition.  
The veteran did appear to have a psychogenic cause of his 
tactile experiences; however, it was noted that he had never 
been fully examined by a dermatologist to determine if there 
was a medical cause for his skin condition.  

The December 1985 Board decision, which denied service 
connection for depression did so on the basis that the 
veteran's nervous condition predated service and there was no 
evidence of acute exacerbations of the preexisting condition.  
The March 2000 letter from the VA registered nurse indicated 
that the veteran's depressed mood was related to his medical 
condition.  This letter indicates that there might, therefore 
be a causal relationship between the two.  Such evidence is 
clearly new and of such significance that it must be 
considered to fairly adjudicate the veteran's claim.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
veteran's claim of service connection for depression.


ORDER

Entitlement to service connection for a bilateral hip 
disability is denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
depression.  To this extent only, the appeal is granted.


REMAND

Service medical records show that the veteran was treated for 
anxiety while in service.  Although the July 2000 VA examiner 
indicated that the veteran's nervous condition did not appear 
to be related to his osteoarthritis and there was no 
exacerbation in symptoms due to his knee condition the 
examiner did not indicate whether the veteran's preexisting 
anxiety in service increased in severity beyond the natural 
progress of the disease.  In accordance with the provisions 
of 38 U.S.C.A. § 5103A(d) (West 2002), this case must be 
remanded.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held 38 C.F.R. § 19.9(a)(2) invalid.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the nature and etiology of the veteran's 
depression.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  The examiner should state 
the diagnoses of all psychiatric 
disabilities.  

          B.  For each diagnosis, state a 
medical opinion as to the time of onset 
of the first clinical manifestations of 
the disorder.

	C.  If for any of the diagnoses, the 
time of onset of the disorder is before 
the veteran's active service, state a 
medical opinion as to whether the 
disorder increased in severity during his 
military service, and, if so, whether 
such increase in severity was beyond the 
natural progress of the disease.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



